Citation Nr: 1828933	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  13-21 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for a disability manifested by sleep problems.  

(The issues of entitlement to service connection for non-ischemic cardiomyopathy (claimed as ischemic heart disease), gastric ulcer as a result of exposure to herbicides, peptic ulcer as a result of exposure to herbicides, for hypertension as a result of exposure to herbicides, anemia as a result of exposure to herbicides, Hodgkin's disease as a result of exposure to herbicides, b-cell leukemia as a result of exposure to herbicides, soft tissue sarcoma as a result of exposure to herbicides, service connection for posttraumatic stress disorder, calculi of the gall bladder as a result of exposure to herbicides, lymphosarcoma as a result of exposure to herbicides, peripheral neuropathy of the left upper extremity as a result of exposure to herbicides, peripheral neuropathy of the right upper extremity as a result of exposure to herbicides, peripheral neuropathy of the left lower extremity as a result of exposure to herbicides, peripheral neuropathy of the right lower extremity as a result of exposure to herbicides, hemorrhoids (claimed as anal ulcer) as a result of exposure to herbicides, and entitlement to an increased for bilateral hearing loss, rated 10 percent disabling, will be address under a separate cover).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had honorable active duty from September 1966 to September 1969.  His DD 214 shows that he had one (1) year of overseas service in Vietnam, from February 1967 to February 1968.  His decorations include the Vietnam Service Medal with three Bronze Stars and the Vietnam Campaign Medal.  His military occupational specialty was a general construction machine operator.  He participated in the Vietnam Counteroffensive Phases I and II and the Tet Offensive.

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for a disability manifested by sleep problems.  

In June 2014, the Veteran testified before the undersigned at a central office hearing. A copy of the transcript has been associated with the claims file.

In May 2015 the Board remanded multiple issues to the RO for development but granted service connection for tinnitus and denied service connection for a prostate disability, to include as secondary to exposure to herbicides, and service connection for a disability manifested by sleep problems.   

A January 2016 rating decision granted an increase to a 10 percent rating for bilateral hearing loss but confirmed and continued a prior rating decision denying service connection for ischemic heart disease; and also denied service connection for an anal ulcer, gastric ulcer, peptic ulcer, hypertension, anemia, Hodgkin's disease, b-cell leukemia, soft tissue sarcoma, posttraumatic stress disorder (PTSD), calculi of the bladder, lymphosarcoma, and peripheral neuropathy of each upper and each lower extremity.  

The Veteran appealed the Board's 2015 denial of service connection for a disability manifested by sleep problems to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR) a May 2016 Order of the Court vacated that portion of the 2015 Board decision that denied service connection for a disability manifested by sleep problems and remanded the case to the Board for action consistent with the terms of the JMPR. 

A January 2017 Board decision denied service connection for a respiratory disorder, to include bronchitis; denied service connection for a dental disability, to include for VA outpatient dental treatment purposes; denied service connection for a skin disability, to include a skin rash; and denied an increased initial rating in excess of 10 percent for residuals of a head injury with headaches; and also denied an initial compensable rating for skin lumps, as a residual of gynecomastia surgery.  The claim for service connection for a disability manifested by sleep problems was remanded.  

The June 2014 travel Board hearing addressed issues as to which final Board decisions were issued in May 2015 and January 2017 except for the issue of service connection for a disability manifested by sleep problems which remains in appellate status.  

However, in the interim, additional issues (as listed on the title page) have been developed.  Because of some confusion, the complex procedural history must be set forth.  

The 2015 Board decision noted that the issues of whether new and material evidence has been submitted to reopen a claim for service connection for ischemic heart disease; entitlement to service connection for anal ulcer, peripheral neuropathy, gastric ulcer, peptic ulcer, hypertension, anemia, B-cell leukemia, Hodgkin's disease, soft tissue sarcoma, skin lumps (other than service-connected skin lumps, residual of surgery), lymphosarcoma, and calculi of the gallbladder (all claimed as secondary to exposure to herbicides); and entitlement to service connection for posttraumatic stress disorder (PTSD) had been raised by the record in a September 2014 statement in the VBMS file.  These issues had not been adjudicated by the RO and were referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

Following rating decisions in January and June 2016, and an administrative decision in June 2016, a Statement of the Case (SOC) of November 4, 2016 addressed several claims for service connection, based on herbicide exposure, which were: non-ischemic cardiomyopathy (claimed as ischemic heart disease); a gastric ulcer; a peptic ulcer; hypertension; anemia; Hodgkin's disease; b-cell leukemia; soft tissue sarcoma; calculi of the gall bladder; lymphosarcoma; hemorrhoids (claimed as an anal ulcer); and peripheral neuropathy of each upper and each lower extremity.  That SOC also addressed service connection for PTSD and an increased rating for bilateral hearing loss, rated 10 percent disabling. 

However, also on file is an RO letter dated November 4, 2016, in reference to the Notice of Disagreement (NOD) the Veteran submitted on October 24, 2016, regarding his claims for service connection for gastric ulcer, peptic ulcer, anemia, Hodgkin's disease, b-cell leukemia, soft tissue sarcoma, post-traumatic stress disorder, calculi of the gall bladder, lymphosarcoma, and peripheral neuropathy of each upper extremity and each lower extremity.  The Veteran was informed that the notification of the rating decision in January 2016 had not been sent to him at the time he submitted the NOD for these conditions.  Notification of that decision was sent on November 3, 2016, and, so, the NOD for these issues was premature.  Thus, once he received the notification of November 3, 2016 he could resubmit his NOD if he wished.  

Without the resubmission of an NOD to the rating actions in January and June 2016, the Veteran filed VA Form 9, Appeal to the Board, dated March 13, 2017 and received on March 14, 2017.  Along with it was a copy of the RO letter dated November 4, 2016, in reference to the premature October 24, 2016, NOD.  On that VA Form 9 he requested a videoconference.  

By RO letter of March 17, 2017, the Veteran was informed that his VA Form 9 received on March 14, 2017 could not be accepted "as a timely Substantive Appeal because the time limit to continue [his] appeal has passed."  Specifically, he had "no later than one year following notification of adverse decision you are appealing, or 60 days from the date our Statement of the Case was sent to you, whichever is later.  In [his] case, [the RO] notified [him] on June 6, 2016, of the adverse decision.  [He] filed [an NOD] on October 24, 2016 [and an SOC] was issued to you on November 4, 2016.  Therefore [he] had until January 4, 2017, to submit [his] substantive appeal."  

However, also on file is another RO letter dated March 17, 2017 which states that 

First, please disregard the letter dated March 16, 2017 [it was actually dated March 17, 2017, the same date as this current letter], stating that your VA Form 9, Appeal to Board of Veterans' Appeals, received on March 14, 2017 was untimely.  That letter was sent in error. We have accepted your Form 9 as a substantive appeal for the issues of service connection for Non-ischemic cardiomyopathy (claimed as ischemic heart disease), Hypertension, Hemorrhoids (claimed as anal ulcer), and evaluation of Bilateral hearing loss

We also received your correspondence on March 14, 2017 indicating that you would like to file a Notice of Disagreement (NOD) on the decision(s) made on your disability compensation claim dated November 3, 2016. Specifically, your return of the first page of our premature Notice of Disagreement letter sent to you on November 3, 2016, where you indicated the issues were listed on the Statement of Case (SOC) dated November 4, 2016.

Please note that a SOC is an explanation of a previously made decision, it is not a new decision.  Additionally, until official notification with appeal rights are sent, any attempted NOD is premature. In your case no notification for the Rating Decision of January 19, 2016 was sent until November 3, 2016. Your NOD and addendum NOD received on October 24, 2016 and November 1, 2016 was premature for the issues decided in Rating Decision January 19, 2016.  The SOC should not have addressed the issues of: Gastric ulcer, Peptic ulcer, Anemia, Hodgkin's disease, B-cell leukemia, Soft tissue sarcoma, Posttraumatic stress disorder, Gall bladder, Lymphosarcoma, Peripheral neuropathy of the left upper extremity, Peripheral neuropathy of the right upper extremity, Peripheral neuropathy of the left lower extremity, and Peripheral neuropathy of the right lower extremity.

The 4 issues of Non-ischemic cardiomyopathy (claimed as ischemic heart disease), Hypertension, Hemorrhoids (claimed as anal ulcer), and Bilateral hearing loss were decided by Rating Decision on June 20, 2016 and you were notified on June 24, 2016, making your NOD timely for those issues.

As VA regulations now require appeals for decisions made on compensation claims to be submitted on a standardized form, you must submit a VA Form 21-0958, Notice of Disagreement, within 1 year of the date of a decision. For the decision notification sent on November 3, 2016 you have until November 3, 2017 to file a NOD.

By yet another letter dated March 17, 2017, the Veteran was notified that based on his request for a videoconference, he was placed on a list of those that desired such a videoconference.  

Thereafter, a March 20, 2017, rating decision confirmed and continued the denial of service connection of PTSD with major depression was confirmed and continued.  

On March 29, 2017, the Veteran submitted VA Form 21-0958, Notice of Disagreement, (NOD) and while he did specify the date of the notification letter with respect to which rating decision was appealed, he listed the issues as being an increased rating for service-connected bilateral hearing loss, and service connection for the following: hypertension, hemorrhoids (claimed as an anal ulcer), nonischemic cardiomyopathy, a gastric ulcer, peptic ulcer, anemia, Hodgkin's disease, B-cell leukemia, soft tissue sarcoma, PTSD, calculi of the gall bladder, lymphosarcoma, and peripheral neuropathy of both upper and both lower extremities.  

Then, an April 20, 2017, Supplemental SOC (SSOC) addressed the following issues: (1) an increased evaluation for bilateral hearing loss, rated 10 percent disabling; (2) service connection for non-ischemic cardiomyopathy (claimed as ischemic heart disease); (3) service connection for gastric ulcer as a result of exposure to herbicides; (4) service connection for peptic ulcer as a result of exposure to herbicides; (5) service connection for hypertension as a result of exposure to herbicides; (6) service connection for anemia as a result of exposure to herbicides; (7) service connection for Hodgkin's disease as a result of exposure to herbicides; (8) service connection for b-cell leukemia as a result of exposure to herbicides; (9) service connection for soft tissue sarcoma as a result of exposure to herbicides; (10) service connection for posttraumatic stress disorder; (11) service connection for calculi of the gall bladder as a result of exposure to herbicides; (12) service connection for lymphosarcoma as a result of exposure to herbicides; (13) service connection for peripheral neuropathy of the left upper extremity as a result of exposure to herbicides; (14) service connection for peripheral neuropathy of the right upper extremity as a result of exposure to herbicides; (15) service connection for peripheral neuropathy of the left lower extremity as a result of exposure to herbicides; (16) service connection for peripheral neuropathy of the right lower extremity as a result of exposure to herbicides; (17) service connection for hemorrhoids (claimed as anal ulcer) as a result of exposure to herbicides. 

On May 19, 2017, the Veteran's service representative filed VA Form 646, Statement of Accredited Representative, addressing each of the issues in the April 20, 2017 SSOC.  This must be considered a timely Substantive Appeal In Lieu of VA Form 9.  See 38 C.F.R. § 20.202 (a Substantive Appeal may be correspondence other than VA Form 9).  

Accordingly, the Veteran has perfected an appeal as to all of the issues listed on the title page and on April 2017 SSOC.  However, the Veteran has never withdrawn his request for a videoconference and, thus, there remains his outstanding request for a videoconference as to the issues other than service connection for a disability manifested by sleep problems, as to which he will be notified when a videoconference is scheduled.  It must again be noted, as above, that at the June 2014 Travel Board hearing the Veteran did not render testimony as to any of these additional issues.  Accordingly, adjudication of the claims other that service connection for a disability manifested by sleep problems must deferred pending the Veteran's testimony at his requested videoconference and they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDING OF FACT

A disability manifested by sleep problems was not incurred during active service; and it first manifested many years after service and is unrelated to his military service and is not due to or aggravated by a service-connected disability.





CONCLUSION OF LAW

The criteria for service connection for a disability manifested by sleep problems are not met.  38 U.S.C. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a February 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file.  VA treatment records are on file.  Voluminous postservice private clinical records have been obtained.  In this regard, in VA Form 9 in January 2014 the Veteran requested that VA obtain private medical records from Metropolitan Hospital and Dr. Singerman at Puritan Medical Clinic.  However, he has reported that these two medical facilities closed down 10 years ago and that he had been unable to contact them.  Accordingly, as these medical facilities have not been operational for 10 years, the Board finds that further attempts to obtain the associated medical records are not necessary. 

A transcript of the Veteran's 2014 testimony before the undersigned VLJ is of record.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2) (one presiding at a hearing must explain the issues and suggest the submission of evidence that may have been overlooked).  See Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

In the 2017 Board remand it was noted that entered into VBMS on March 8, 2016, was correspondence from the Veteran, dated February 18, 2016, in which he stated, in pertinent part, that he completed a sleep study on October 15, 2015, at the Henry Ford Wyandotte Hospital, Henry Ford Health Center in Brownstown.  Thus, on remand the Veteran was to execute and return a release to obtain said sleep study.  

In compliance with the 2017 Board remand, an RO letter dated February 13, 2017, informed the Veteran that he could submit any additional information or evidence in support of his claim for service connection for a disability manifested by sleep problems, and that VA would attempt to obtain records on his behalf if he completed and returned the enclosed releases.  He executed and return releases for records from ACC Community Health Center from May 2005 to March 2017; Henry Ford Health Center from April 2012 to October 2015; and Southeast Michigan Ear, Nose and Throat from May 2008 to March 2017.  The Veteran was notified by RO letter of March 20, 2017 that the RO had requested copies of his treatment records from those three sources.  By letter of April 5, 2017 he was informed that the ACC Community Health Center and Henry Ford Health Center had not provided records but the RO would make a second attempt.  

Received in March 2017 were records of Southeast Michigan Ear, Nose, and Throat.  Submitted in the Veteran's behalf was a March 2017 statement by Dr. Z. Obeid of the ACC Community Health Center stating, in part that he Veteran had sleep apnea.  Also, records of the ACC Community Health Center have been obtained and associated with the record.  

By letter of March 21, 2017 the RO requested records of the Henry Ford Health Center and made a second request on April 5, 2017.  An April 5, 2017 Report of Contact reflects that the Henry Ford Health System insisted that a fee be paid to provide copies of the requested records.  However, VA is not authorized to pay a fee in such circumstances.  The Veteran was informed of this by RO letter of May 12, 2017 and requested to obtain the records at his expense and submit the same.   Moreover, a copy of an October 2015 sleep study at the Henry Ford Health Center had been associated with records obtained from the ACC Community Health Center.  Thus, there has been compliance with the 2017 Board remand request to obtain that record.  

Additionally, records of Oakwood Hospital and Medical Center have been obtained, as have records of sleep studies in 2017 of the Lung and Sleep Center, and records of the Veteran's private dentist and cardiovascular physician.  Further, an additional lay statement, from the Veteran's sister, is now of record although it addresses only his having had postservice headaches.  

The only reason for vacating the 2015 Board decision as to the claim for service connection for a disability manifested by sleeping problems was the adequacy of a March 2010 VA examination.  The JMR stated that "[t]he [March 2010 VA] examiner further found that Appellant's sleep impairment was not likely due to a traumatic brain injury (TBI) 'as per medical literature review on set not consistent with TBI etiology - many years after TBI'."  The JMR further stated that this opinion "failed to provide [a] sufficient rationale to support the conclusion that the Appellant's sleep disability was not due to or aggravated by his service and was not due to TBI [traumatic brain injury]; the generic statement "per medical literature" does nothing to support the opinion."  

It was for this reason that the 2017 Board remand requested that the case be returned to the March 2010 examiner to providing a more thorough and detailed rationale as to the medical opinion which was reached, including citing to the "medical literature" referred to in the March 2010 opinion and provide any information from that or any other literature which is relevant to the issue before the Board.  That remand further stated that if that examiner was not available, the case was to be referred to an appropriate clinician for this purpose.  

In compliance with the 2017 Board remand, an opinion was obtained from a 2015 VA examiner, and the Veteran was afforded additional VA examinations in July 2017 and opinions of that examiner were rendered in August 2017.  

Although the case was not returned to the examiner that conducted a VA examination in 2010, as had been requested in the 2017 Board remand, for a more detailed rationale as to the "medical literature" referred to in the 2010 examination report, the additionally obtained evidence in this case provides a basis for thorough understanding of the factual history.  "[T]he general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies."  Mozingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012) (also holding that this same principle applied to other non-physican medical professionals).  "[T]he fact that [a VA] examiner did not explicitly cite to any studies is not evidence that [the examiner] was unaware of such studies, and is not a basis for finding the examination report inadequate."  Mozingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012).

Furthermore, the examinations and opinions reached in this case have been based on a consideration of the Veteran's prior history and examinations and describe his condition in sufficient detail so that the Board's evaluation of the claim is fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); see also Mozingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding confirming that while an examination report must contain supporting data, clear conclusions, and reasoned medical explaination connecting the two, while an examiner's conclusion of the exercise of medical judgment as applied to the evidence may be unfavorable, a layperson is not competent to rebut the opinion).  

There is no requirement that an examiner discuss every piece of favorable evidence.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Similarly, "[i]t is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in [38 C.F.R.] § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The physician's task is to opine as to medical causation; the Board is charged with finding facts and applying the requisite legal standards."  Kittrell v. Shinseki, No. 08-3001, slip op. at 2 (U.S. Vet. App. Nov. 10, 2010); 2010 WL 4671873 (Vet.App.) (unpublished nonprecedential memorandum decision); aff'd Kittrell v. Shinseki, No. 2011-7102 ((Fed.Cir. Feb. 17, 2012); 2012 WL 884871 (C.A.Fed.).  

"Proximate causation is a legal standard, not a medical one.  The Board's decision is not rendered inadequate simply because the examiner did not use the "magic words" of proximate causation."  Kittrell v. Shinseki, No. 08-3001, slip op. at 2 (U.S. Vet. App. Nov. 10, 2010); 2010 WL 4671873 (Vet.App.) (unpublished nonprecedential memorandum decision); aff'd Kittrell v. Shinseki, No. 2011-7102 ((Fed.Cir. Feb. 17, 2012); 2012 WL 884871 (C.A.Fed.).  

Moreover, the adequacy of the medical opinion obtained following the 2017 Board remand had not been challenged.  As to this, in Rizzo v. Shinseki, 580 F.3d 1288, 1291 (2009) the Federal Circuit held that VA is not required to affirmatively establish the competence of a medical examiner before VA can rely upon the medical examiner's report because there was no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for reliance upon an examiner's opinion; and, so, if an examiner's qualifications are suspected, the Veteran must first raise the issue and if the Veteran does not the VA is not required to affirmatively establish that expert's competency.  See also Sickels v. Shinseki, No. 2010-7140, slip op. at 4 (Fed. Cir. May 6, 2011); cited as 643 F.3d 1362 (Fed.Cir.).  "The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

Here, the VA opinions were based on a full review of the Veteran's medical records and the VA physicians' opinions were sufficiently detailed to allow for a fully informed Board decision.  

Accordingly, the Board concludes that there has been, at a minimum, substantial compliance with the 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The STRs are negative for any complaints, treatment, or diagnoses of any disability manifested by sleep problems.  On separation examination in August 1969, the Veteran denied having frequent trouble sleeping, and he was not found to have any disabilities manifested by sleep problems. 

On VA examination in March 2010, the Veteran complained of having sleep problems for 20 years. He reported that he would wake up to sudden noises and go back to bed, but that he would wake up rested in the morning.  The examiner noted a positive medical history of sleep apnea and indicated that the related symptoms were waking up at night due to noise but waking up rested.  After the examination, the examiner diagnosed the Veteran with "[s]leep impairment by history since 20 years."  He opined that the sleep impairment was not likely due to or aggravated by service in view of the onset being many years after discharge from service in 1969.  The examiner also determined that the Veteran's impaired sleep by history was not likely due to his in-service traumatic brain injury (TBI), as per the medical literature review.  He also explained that the onset was not consistent with a TBI etiology, as it was many years after the TBI.  

A January 2014 letter from the Veteran's private physician indicated that the Veteran suffered from insomnia and sleeping problems. 

In a January 27, 2014 statement Dr. Z. Obeid, of the ACC Community Health Center reported that he had treated the Veteran since October 2006.  The Veteran had a complicated past medical history of, in part, insomnia and sleeping problems.  

In June 2014, the Veteran testified before the Board at a central office hearing that his sleep problems first started about 5 to 8 years ago.  He had brought it to his doctor's attention in 2005 or 2006.  He reported that his doctor had never attributed his insomnia or sleep problems to his period of service.  He stated that when he had problems falling asleep, he would stay awake until 5:30-6:00 in the morning, and then sleep from 7:30-8:00 in the morning until 12:00-1:00 in the afternoon.  He indicated that he could not really say that he had sleep problems during active duty that were similar to what he was currently experiencing.  The Veteran testified that due to his nonservice-connected prostate problems he had to frequently urinate at night and that this interfered with his sleep such that he could not sleep through the night.  He sometimes had to urinated twice nightly and frequently it was three times nightly, and rarely five times nightly.  Pages 40 and 42.  Also at the hearing the Veteran testified that some nights he was unable to get to sleep.  He could not recall the exact time of onset of this problems but he believed it had started five (5) to eight (8) years earlier, when he brought to his doctor's attention in either 2005 or 2006 (the physician prior to his current physician).  Page 45.  Also, his service-connected headaches sometimes interfered with his sleep. No physician had told him that his sleep problems were related to his military service.  Page 46.  The Veteran testified that he could not relate his current sleep problems with his military service.  Page 48. 

Entered into VBMS in September 2015 is a typed statement from the Veteran's aunt, Dr. W. Nelson, in which it was stated that she had been aware of the Veteran's inability to sleep for "decays" (apparently meaning decades) and she became more aware of it when her husband died in 1966.  She would spend nights on the phone speaking to the Veteran.  

On VA examination on August 14, 2015 for evaluation of headaches the Veteran's claims file was reviewed.  The Veteran reported that he had had intermittently recurring headaches in the left frontal area since he fell off a stool during service in 1967, for which he now took Tramadol, as needed.  The diagnosis was posttraumatic headaches, by history.  

On VA examination on August 14, 2015 for evaluation of TBI the Veteran's claims file was reviewed.  It was reported that the Veteran did not have and had never had a TBI or any residuals of a TBI.  The STRs document that during service he fell off a stool in November 1967 but a neurologic examination had been normal and he was treated for a contusion of the right side of the forehead with a laceration.  Since service he had been gainfully employed and had not had any problems until 2010.  He did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  He did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms.  

On VA examination on August 14, 2015 for evaluation of any respiratory condition the Veteran's claims file was reviewed.  It was reported that the Veteran did not have and had never been diagnosed with a respiratory condition.  The Veteran denied a history of chronic bronchitis or chronic obstructive pulmonary disease (COPD).  He related a history of having had an acute upper respiratory infection (URI) treated at Oakwood Hospital a few years earlier.  He had quit smoking in 1989.  An August 2015 chest X-ray was unremarkable.  Pulmonary function testing was conducted.  

In September 2015 the examiner that conducted the August 14, 2015 respiratory examination opined that a respiratory condition was less likely than not (less than 50 % probability) incurred in or caused by inservice injury, event, or illness.  The rationale was that the Veteran did not have a diagnosis of COPD; a current chest X-ray was unremarkable; and pulmonary function testing was normal.  The episodes of respiratory symptoms treated, as shown in the STRs, were acute and transitory without any chronic residuals.  The immediate postservice records within one year of service discharge were silent for treatment of a chronic respiratory condition.  

On VA psychiatric examination in October 2015 the Veteran denied having any mental problem.  He asked "is sleep problem mental?"  He said he could not sleep well.  Sometimes he had trouble falling and staying sleep.  He stated that his sleep was non- refreshing and he had daytime sleepiness.  He complained of noises interrupting his sleep.  He related having had a sleep problem since military service.  He was scheduled to have a sleep study.  In evaluating his symptoms it was reported that he had chronic sleep impairment. 

Records of the ACC Community Health Center include an October 15, 2015 sleep study conducted at the Henry Ford Health Center.  That study revealed that the Veteran had mild obstructive sleep apnea (OSA).  

Other records of the ACC Community Health Center include an October 2015 abdominal CT scan revealed, in part, a tiny hiatal hernia.  An October 2015 brain CT scan revealed no intracranial hemorrhage, very mild atrophy, and decreased attenuation most likely representative of mild chronic small vessel ischemic white matter and basal ganglia disease.  

Entered into VBMS on March 8, 2016, is correspondence from the Veteran, dated February 18, 2016, in which he stated, in pertinent part, that he completed a sleep study on October 15, 2015, at the Henry Ford Wyandotte Hospital, Henry Ford Health Center in Brownstown.  

A January 2017 report of an initial December 2016 interview for evaluation of PTSD from Christian Counseling Associates states that the Veteran had been in combat and exposed to herbicides in Vietnam.  While on guard duty he had fallen and was knocked unconscious, following which he had headaches.  He had nightmares of Vietnam combat and would awaken in a sweat.  His sleep was restless, with much tossing and turning.  He had had his symptoms since returning from Vietnam.  His symptoms associated with PTSD included insomnia.  Anticipating nightmares and flashbacks caused difficulty falling asleep.  

A January 2017 PTSD Disability Benefits Questionnaire (DBQ), by the psychologist that conducted the initial December 2016 interview for evaluation of PTSD by the Christian Counseling Associates, states that the Veteran had PTSD and major depression.  It was reported that he had had a concussion during service.  His symptoms included chronic sleep impairment.  

In March 2017 Dr. Z. Obeid of the ACC Community Health Center stated, in part that he Veteran had chronic headaches and sleep apnea.  Both sleep apnea and headaches had a great impact on his sleep.  

Received in March 2017 were clinical records from 2014 to 2017 of Southeast Michigan Ear, Nose, and Throat which document treatment for, in pertinent part, hearing loss, tinnitus, sinusitis, and headaches, including sinus headaches and migraines.  In December 2015 it was noted that he had quit smoking in 1989.  In February 2017 it was reported that he had difficulty sleeping due to headaches and a stuffed nose.  An undated summary by a physician of that clinic states that the Veteran had been treated for his sinuses twice in February 2017.  He had a long history of headaches and migraines which recently had been leading to sinus pressure and pain.  He suffered from nasal congestion as well, and the combination of headaches and congestion was impeding his sleep.  He received antibiotics for a sinus infection with poor results.  

Records of Oakwood Hospital and Medical Center show that in April 2017 it was reported that the Veteran had gastroesophageal reflux disease(GERD), chronic obstructive pulmonary disease (COPD), and sleep apnea.  In April 2017 he had nasal surgery for nasal obstruction with a deviated nasal septum and hypertrophied inferior turbinates and sinusitis.  

On VA TBI examination of July 26, 2017, the Veteran's VBMS file and electronic treatment records were reviewed by a psychiatrist who rendered a diagnosis of TBI.  The Veteran reported that during service he had fallen, hitting his forehead on the ground and lost consciousness for less than a minute.  Thereafter, he was given light duty and had had headaches, off and on, since then.  His subjective symptoms included mild headaches.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  

On VA examination of July 26, 2017, for evaluation of service-connected headaches the Veteran's VBMS file and electronic treatment records were reviewed by a VA physician.  It was reported that the Veteran had been diagnosed with post-traumatic headaches.  The Veteran reported having had intermittent but recurring headaches since he fell off a stool during service.  It was reported that he did not experience non-headache symptoms associated with the headaches.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  

In July 2017 the VA physician that conducted an August 14, 2015 VA examination reviewed the Veteran's VBMS file and electronic treatment records.  In response to the query of whether the Veteran's sleep problems were at least as likely as not (50 percent or greater probability) proximately due to or the result of head injury with headaches, and whether the Veteran had a respiratory condition connected to sleep problems which was at least as likely as not (50 % or greater probability) proximately due to or the result of head injury with headaches it was opined that the claimed condition was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  The rationale was a claimed respiratory condition was less likely as not related to the service-connected headaches and any TBI, noting that this opining physician had conducted the August 14, 2015 examination and no respiratory condition was diagnosed.  Moreover, STRs documented that the Veteran fell off a stool in November 1967 but a neurologic examination was normal and he was simply treated for a contusion of the right forehead with a laceration.  It was also stated that the Veteran did not have a diagnosis of a chronic pulmonary disease and a current examination was unremarkable and pulmonary function testing was normal.  Moreover, immediate postservice records within one year of service discharge were silent for treatment of a chronic respiratory condition.  

On August 1, 2017, the VA psychiatrist that conducted the VA TBI examination of July 26, 2017, reported that the Veteran had a psychiatric diagnosis of "[b]reathing related sleep disorder" but further stated that as to the medical diagnosis relevant to the understanding or management of the mental health disorder (to include TBI), the diagnosis was "OSA" [obstructive sleep apnea].  Moreover, it was reported that a diagnosed TBI was "[n]ot shown in records review."  It was also stated that there was "[n]o diagnosis of TBI."  It was stated that the Veteran reported that during service he "fell down 5 feet from a stool and hit his head on wood floor or tripped and fell down and hit his head on wood floor" and that he "was out of it for 6 - 8 weeks and disoriented for a long time and losing his balance."  He related that currently his sleep pattern was erratic and he had been diagnosed with sleep apnea but did not use CPAP mask.  Medical clinic notes from Oakwood Hospital indicated that he had a history of COPD and became short of breath (SOB) on moderate exertion.  It was noted that the Veteran had chronic sleep impairment.  

In response to the query of whether the Veteran's sleep problems were at least as likely as not (50 percent or greater probability) proximately due to or the result of head injury with headaches, and whether the Veteran had a respiratory condition connected to sleep problems which was at least as likely as not (50 % or greater probability) proximately due to or the result of head injury with headaches it was opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that based on a review of medical records and history provided by the Veteran, his sleep related issues were at least as likely as not secondary to his history of sleep apnea.  It was noted that an April 27, 2017 clinic note from Oakwood Hospital and Medical Center stated that the Veteran "had a sleep study done but does not use a C-PAP mask."  

The Veteran has submitted an August 23, 2017, report of a June 27, 2017 evaluation of the Veteran by a Limited License Psychologist and a Psychologist of the Imagine Center for Psychological Health.  It was reported that he had recently had a sinus infection and experienced frequent and rather severe headaches.  He had surgery on his sinuses in 2017.  He also had migraines.  He had been diagnosed with PTSD and a TBI following his tour in Vietnam.  In particular it was reported that "[t]here [were] significant concerns with sleep hygiene; he ha[d] a difficult time falling and staying asleep due to noises, any noise which wake him at night.  He also ha[d] some problems with his sinuses, which can keep him awake.  He sometimes sleeps during the day because the noises at night stop him from sleeping."  It was reported that he had had PTSD symptoms since leaving service and continued to have some flashbacks, "and also has a number of somatic complaints (i.e., has frequent headaches, trouble sleeping, and is bothered by commotion/loud noises)."  After a mental status examination and psychological testing the diagnoses were PTSD and attention deficit/hyperactivity disorder, predominantly inattentive.  

In a statement dated September 10, 2017 the Veteran's private primary dental care provider reported that he had treated the Veteran since October 2007.  He was familiar with the Veteran's military history, including medical and dental treatment during service, and had reviewed the Veteran's "C-file."  The Veteran had a current diagnosis of severe chronic headaches radiating from the "TMJ" [temporomandibular] joint to the forehead, head, and down the neck.  "This condition was most likely caused by traumatic wisdom teeth extraction."  It was stated that "[i]t is my opinion that the injuries set forth in my diagnosis and this report most likely than not due to and a consequence of his treatment during active military service."  Also associated with the record are the private dental treatment records of the Veteran.  

In an October 12, 2017 statement of Dr. Z. Obeid of the ACC Community Health Center it was reported that he had treated the Veteran since October 2006.   He had reviewed the Veteran's military medical records and was treating him for the following conditions: emphysema with bronchitis and breathing difficulty, chronic sinusitis and rhinitis, sleep apnea, severe chronic headaches and cardiac arrhythmias.  Also, the Veteran had had lipomas removed from his skin and was treated on multiple occasions from skin rash and lesions.  It was Dr. Obeid's opinion that many of the Veteran's medical conditions were caused directly or indirectly by the exposure to chemicals and environmental factors during his time of service.  

In an October 31, 2017 statement the Veteran's sister reported that he had had migraines since military service.  

Of record are reports of polysomnograms in November and December 2017 from the Lung and Sleep Disorder Center.  However, these do not reflect any medical diagnoses or medical opinions.  A December 2017 "Equipment Order Form" reflects that a C-PAP device was ordered for the Veteran.  Other treatment records show that following the November 2017 sleep study the diagnoses were OSA syndrome, mild; and significant hemoglobin desaturation.  

A March 2018 record from Hart Medical Equipment shows that the Veteran was issued a C-PAP device.  

Of record is a report of a March 20, 2018 evaluation of the Veteran by Dr. E. Garcia of the Premier Cardiovascular Associates which states that the Veteran had a history of hypertension, OSA, peptic ulcer disease, and GERD.  After a physical examination the diagnoses were a history of nonischemic cardiomyopathy; hypertensive heart disease; sleep apnea; a history of prostate hypertrophy; a history of hemorrhoids and rectal bleeding; and paroxysmal atrial fibrillation detected on recent event monitory.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of cough during service will permit service connection for pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b). 

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303 (b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the disabilities claimed are not listed as chronic diseases within 38 C.F.R. § 3.309(a).  

In this case, neither any respiratory disorder shown by the evidence nor sleep apnea are chronic diseases listed at 38 C.F.R. § 3.309(a).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the diseases listed at 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

In this case, neither any respiratory disorder shown by the evidence nor sleep apnea are chronic diseases listed at 38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed.Reg. 341-46 (1994); see also 61 Fed.Reg. 57,586-57-589 (1996); 72 Fed.Reg. 32,345-32,407 (2007). 

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").

Analysis

The Veteran is service-connected for tinnitus, rated 10 percent disabling; residuals of a head injury, rated 10 percent disabling; bilateral hearing loss, rated 10 percent disabling; and skin lumps, as residuals of surgery, rated noncompensably disabling.  

The Veteran's aunt stated in 2015 that she was aware for decades of his inability to sleep and that she became more aware of it at some unspecified point in time in 1966.  However, the Veteran did not enter military service until September 1966.  To the extent that this statement could be interpreted as suggesting that the Veteran had a separate identifiable sleep disorder which pre-existed service, there is otherwise nothing which indicates, much less establishes, that a sleep disorder pre-existed service and, since a sleep disorder was not found on a service entrance examination the presumption that the Veteran was in sound condition upon entry into military service is unrebutted.  

Moreover, it is significant to note that even if the Veteran's aunt is a physician, she did not render an opinion that the Veteran had a sleep disorder which originated during active service or was otherwise related to the Veteran's military service, including any inservice head trauma; a service-connected disorder; or a disorder for which service connection is claimed.  Likewise, she made no attempt to distinguish whether any sleep impairment that he may have had was a symptom of another disorder, as opposed to being a distinct and separate disability, i.e., OSA.  

The earliest complained of sleep disturbance postdate the Veteran military service by many, many years.  At the October 2015 VA psychiatric examination the Veteran inquired whether sleep was a mental problem.  In this connection, under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, chronic sleep impairment is a criterion for consideration in evaluating service connection psychiatric disabilities.  Specifically, it is listed as a criterion for a 30 percent disability rating.  Thus, even assuming, without conceding, the Veteran had some sleep disturbance due to a psychiatric disorder (and regardless of whether service connection should eventually be granted for a psychiatric disorder), it would not in itself be proof that that at some particular point in time he had OSA.  Indeed, a January 2017 report from Christian Counseling Associates clearly states that the Veteran had insomnia due to a psychiatric disorder.  

While Dr. Obeid reported in March 2017 that sleep apnea and the service-connected headaches impacted the Veteran's sleep, he did not report that the service-connected headaches in any manner had an effect upon the claimed sleep apnea, either causatively or from the standpoint of aggravation.  Additionally, records of the Southeast Michigan Ear, Nose and Throat also indicate that in addition to headaches the Veteran nonservice-connected upper respiratory problems, of the sinuses and nose caused sleeping difficulty.  However, this again does not establish that these caused or aggravated sleep apnea which if first shown to have manifested decades after military service and the headaches for which service connection was granted on the basis of being due to inservice head trauma. 

On the other hand, at the October 2015 VA psychiatric examination the Veteran reported that he had had a sleep problem since military service.  However, this is not consistent with the history he related at the 2010 VA examination when he reported having had sleep problems for 20 years.  This history only antedates such sleep problems to 1990, at time about two decades after military service.  Similarly, he testified in 2014 that he had frequent sleeping difficulty due to frequent night-time urination (nocturia) due to his prostate.  He also testified that his headaches sometimes interfered with his sleep.  However, he testified that his sleep problems first began 5 to 8 years ago, i.e., about 2005 or 2006.  This is a point in time more than three decades after military service.  To the extent that nonservice-connected prostate problems cause sleep disturbance, it is not a basis for a grant of service connection.  To the extent that his service-connected headaches interfere with his sleep, while this may be a factor for rating purposes, it does not establish that he has a separate ratable sleep disorder.  Indeed, the Veteran had surgery in 2017 for his nasal passage and sinuses but there is no evidence that such pathology was the cause of sleep apnea, and even if it were the cause it is not demonstrated that such pathology was related in any way to the Veteran's military service, including head trauma, or service-connected disability or disability for which service connection is claimed. 

Because consistency is the hallmark of credibility, and because the Veteran had reported varying and even inconsistent histories as to the time of onset of his sleeping problems, the Board finds that his more recently related clinical histories of having sleeping problems since his military service are lacking in credibility.  This includes his recently related history in a January 2017 PTSD DBQ of sleep problems since military service.  

Sleep studies have confirmed that the Veteran now has OSA.  However, the STRs are negative for any sleep disturbance and the Veteran had first acknowledged that he had no sleep disturbance until a point in time decades after his military service.  A review of the evidence reflects that the Veteran has been noted to have, on a number of occasions, an excessive Body Mass Index (BMI) and a past history of smoking.  These are known risk factors for the development of multiple other physical problems, including sleep apnea.  

The Veteran has, essentially, attempted to establish a nexus between his military service and his current OSA by attributing the latter to having incurred a psychiatric disorder as a result of his military service.

The Veteran has submitted a statement from his aunt, who is also apparently a physician, apparently in an attempt to establish continuity of symptomatology.  However, the aunt has not reported when the Veteran's sleep disturbance began and, even if she is a physician, she did not opine that the Veteran had sleep disturbance as a separate disease entity, e.g., OSA as distinguished from merely being a symptom of some other disorder, e.g., a psychiatric disorder (which the Veteran has claimed) or nocturia due to nonservice-connected prostate pathology.  Similarly, the 2017 report of a psychologist of the Imagine Center for Psychological Health also suggests that the Veteran has had sleeping difficulty due to psychiatric disability (regardless of what the psychiatric diagnosis might be).  

In this regard, the credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).

Here, the Veteran has been receiving treatment for sleep apnea since only about 2014, decades after his military service.  There is no clinical evidence of sleep apnea prior thereto, as opposed to mere histories of sleeping problems related to nocturia from prostate pathology or sleep interference from alleged psychiatric disability, or service-connected headaches.  

Moreover, the Board finds it significant that the Veteran had not filed a claim for service connection for sleep apnea until decades after military service.  Since he was well aware of potential entitlement to VA benefits when he filed a March 1970 claim for VA dental benefits, it would be reasonable to expected that if he had had sleep apnea or noticed symptoms of sleep apnea prior to 2014, that he would at that time have filed a claim for service connection for sleep apnea.  However, he did not and this suggests that he did not have or believe that he had sleep apnea at that time.  Also, during the postservice decades he had ample time and opportunity to seek appointments with VA or even with non-VA clinical sources for treatment or evaluation for any sleep problems or disturbance that he might have had.  However, he did not do so and this again suggests that he did not have any sleep disturbance, much less sleep apnea, during that time.  Moreover, he has not proffered any reason for not having filed a claim for service connection for sleep apnea or not having sought treatment at an earlier time.  

The Board finds in the instant case that the combination of the lack of treatment for sleep apnea during service; not having sought treatment or disability compensation for sleep apnea immediately after service; and the fact that his post-service clinical records are negative for any findings of sleep apnea for many years after service discharge, to be persuasive evidence against the claim.  In this regard, it is significant to observe that the Veteran acknowledged at the 2014 hearing that he had never been told by anyone, much less a competent medical clinician (including his aunt), that his claimed OSA is in some manner connected to his military service, a service-connected disorder, or a disorder for which service connection is claimed.  

The Veteran may believe that the claimed sleep apnea is related to active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions).  

The complexity of diagnosing the nature and etiology of the Veteran's current sleep apnea is shown by the absence of contemporaneous clinical or lay evidence until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinions in this case are negative and do not support the claim.  Rather, they are probative evidence against the claim.  

The VA opinions obtained in 2017 are that the Veteran's OSA is unrelated to his military service, in light of the normal neurologic examination following his inservice head injury and the absence of supporting data of the onset of OSA until decades after service.  Likewise, the OSA is unrelated to the service-connected headaches.  Additionally, based on a similar rationale, i.e., the normal neurologic examination following his inservice head injury, it has been opined that the Veteran had never actually had TBI, as opposed to a mere head injury.  

The Board has considered the statements of the Veteran's private primary dental care provider and Dr. Garcia but neither of these address the matter of the Veteran's OSA or any sleep disturbance.  Dr. Obeid listed numerous disabilities and vaguely reported that many of these were caused directly or indirectly by inservice exposure to chemicals and environmental factors during service.  In fact, he listed emphysema, bronchitis, sinusitis, rhinitis, sleep apnea, headaches, cardiac arrhythmias, lipomas, and skin rash and lesions.  Dr. Obeid did not state, specifically, that sleep apnea was caused, either directly or indirectly, by inservice exposure to unspecified chemicals and unspecified environmental factors.  To the extent that he may have even remotely suggested that sleep apnea might be related to the Veteran's exposure to herbicides during his service in Vietnam, sleep apnea is not a disease which is listed as presumptively due to inservice herbicide exposure under 38 C.F.R. § 3.309(e).  Other than a vague and conclusory comment, Dr. Obeid's statement provides no logic, reasoning or rationale and, so, does not support for the claim.  Indeed, it is noteworthy that Dr. Obeid reported having reviewed the Veteran's military records but forebear providing any details as to his reasoning or otherwise provide an actual rationale (even assuming he intended to suggest that OSA was due to herbicide exposure).  In fact, the private physician did not mention that a psychiatric disorder can be manifested by symptomatology which interferes with a person's sleep, or that the service-connected headaches or nonservice-connected nocturia or nasal and sinus pathology might impact the quality of the Veteran's sleep.  

On the other hand, all of the VA opinions were rendered after a review of the entire record and are unrebutted in this case and, so, far outweigh the Veteran's credibility with respect to having had any symptom of sleep disturbance in the immediate postservice years as proof that his current OSA is somehow related either to his military service or a service-connected disorder, or a disorder for which service connection is claimed.  

Unfortunately, these opinions were all negative and do not support the Veteran's claim for service connection.  Rather, the VA physician's opinions weigh against the claim.  Because, for the reasons stated, the VA physician's opinions must be given greater probative value.  Therefore, the Board finds that the preponderance of the evidence establishes that the Veteran's OSA was first manifested decades after active service, and it is not related to any disease, injury, or incident of military service, or caused or aggravated by a service-connected disorder or a disorder for which service connection is claimed.  Thus, the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a disability manifested by sleep problems is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


